DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant’s amendment of claims 6, 8 and 11, cancellation of claims 1-5, 7,10,12-15, and submission of new claims 16-18 in “Claims - 04/26/2022” is acknowledged.
This office action considers claims 6, 8-9, 11, 16-18 pending for prosecution.
Reasons for Allowances (2022-04-30)
Claims 6, 8-9, 11, 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (see MPEP 1302.14).
Regarding independent claims 6, 8, 11.  the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ “Remarks - 04/26/2022- Applicant Arguments/Remarks Made in an Amendment” and the " Applicant’s Initiated Interview “Examiner Interview Summary Record (PTOL - 413) - 04/05/2022” along with the amended claims in “Claims - 04/26/2022” are persuasive, and are in all probability evident from the record for reasons for allowance. Moreover, after further search, the closest prior art of reference is found to be (US 20100207484 A1 to Chang; Chienliu, of record) that teaches in Figs 2A-2B substantially the subject matters of claims 6, 8, 11.
Regarding claims 16, 9, and {17-18}, these are allowed because these inherit the allowable subject matter from claims 6, 9 and 11, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
April 30, 2022